Affirmed by unpublished Per Curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Albert Wilkerson, Jr., appeals from the district court’s order denying his motion to reduce his sentence under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Wilkerson, No. 1:00-cr-00009-LHT-1 (W.D.N.C. filed Apr. 8, 2009; entered Apr. 9, 2009). We dispense with oral argument as the facts and legal contentions are adequately addressed in the materials before the court and argument would not aid the decisional process.

AFFIRMED.